                                          Case 4:19-cv-06009-HSG Document 57 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORI DEW, et al.,                                   Case No. 19-cv-06009-HSG
                                   8                      Plaintiffs,                        ORDER DIRECTING THE PARTIES
                                                                                             TO SUPPLEMENT THE RECORD
                                   9               v.

                                  10     CITY OF SEASIDE, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2021, the Court held a hearing on Defendants’ Motion for Summary

                                  14   Judgment. See Dkt. No. 49. The parties are directed to supplement the record with the following

                                  15   evidence:

                                  16               •    The entire transcript of any deposition of Defendant Manuel Fernandez

                                  17               •    The entire transcript of any deposition of Thomas Guzman Sanchez

                                  18               •    The entire transcript of any deposition of Jason Fries

                                  19               •    The “animation” referred to in the deposition of Jason Fries taken on January 7,

                                  20                    2021

                                  21   The parties shall file these items by March 12, 2021.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: 3/5/2021

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
